Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Applicant and Claims
Claims 1-20 are pending.
This office action is being issued in response to the Applicant's filing on 5/10/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim(s) recite(s) a method and/or a system configured to perform a method comprising: calculating a total prefilter trade volume of an historical trade data set based on a lookback coefficient, wherein the historical trade data set is associated with a prefiltered exchange set; calculating a composition percentage of the total prefilter volume for each element of the prefiltered exchange set; applying a first filtering function to the prefiltered exchange set to generate a first filtered exchange set, wherein the first filtering function is based on the composition percentage; normalizing the first filtered exchange set based on the total prefilter trade volume to generate a first normalized exchange set; and a first weighting function based on the first normalized exchange set.
These limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to perform a calculation, which is a mental process and thus recites an abstract idea.
Additionally, these limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to perform a calculation to price a currency pair when dependent claims are taken into consideration. Calculating a price for a currency pair is a fundamental economic activity and thus grouped as a certain method of organizing human activity. Accordingly, the claim recites an abstract idea.
This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as a computer-based system, a processor, memory and computer-readable medium.  The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Dependent Claim(s) 2-7, 9-14 and 16-20 recite claim limitations that further define the abstract idea recited in respective independent Claim(s) 1, 8 and 15. As such, the dependent claims are also grouped as certain methods of organizing human activity and are also an abstract idea utilizing the same rationale as previously asserted against the independent claims.
No additional computer components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generically recited computer. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the judicial exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  These claim(s) are also not patent eligible.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are replete with structural problems, especially for being incomplete for omitting essential steps/elements, such omission amounting to a gap between the steps/elements.  see MPEP § 2172.01.  
For example, Claim 1 recites a method comprising:
calculating, by a computer-based system, a total prefilter trade volume of an historical trade data set based on a lookback coefficient, wherein the historical trade data set is associated with a prefiltered exchange set.

First, the term “lookback coefficient” is not a term with an established meaning in the art. The specification recites that the lookback coefficient “may be a time window.” see para. 31. Is a lookback coefficient a time window, or it may be a time window but it may be something else undefined?
Second, if the prefiltered exchange set can be filtered based upon a lookback coefficient (i.e. a time window) does that mean that the prefiltered exchange set contains time-based data elements (e.g. date-stamps or time-stamps)? Examiner notes that the claims fail to recite the component elements of the data sets. The claims only recite what is generated from the data sets.
Similarly, Examiner notes that the claims do not recite that the prefiltered exchange set contains trade volume data elements.
Claim 1 also recites a method comprising: 
calculating, by the computer system, a composition percentage of the total prefilter volume for each element of the prefiltered exchange set.

Claim 1 is rejected based upon a reference to a claim element that is variable. see Ex parte Brummer, 12 USPQ2d 1653 (BPAI 1989). Claim 1 states “for each element." Claim language fails to indicate what constitutes an “element." As said element could be any element of a prefiltered exchange set, said claim limitation fails to establish any limitations upon the “element.” 
Examiner notes that a data set inherently consists of elements (i.e. data elements).
Claim 2 recites: 
applying, by the computer-based system, the first weighting function to the real time data set to generate an index price for a currency pair.

If the real time data set is utilized to generate an index price for a currency pair does that mean that the real time data feed contains data pertaining to prices and/or currency? Examiner notes that the claims fail to recite the component elements of the data feed. The claims only recite what is generated from the data feed.
Claim 3, 6 and 7 have similar issues.
Claim 5 recites a method comprising:
evaluating, by the computer based system, the filtered feed based on a re-inclusion criteria to determine a re-inclusion event;
including, by the computer based system, the filtered feed with the first filtered real time data set, in response to the re-inclusion event; and
reapplying, by the computer based system, the first weighting function to generate the index price for the currency pair based on the re-inclusion event.

Is a re-inclusion event occurring? Is a re-inclusion event being detected? Or is the method evaluating whether a re-inclusion event has occurred and, if it is determined to have occurred, then performing additional method steps?
Usage of the phrase “in response to …” is deemed to be optional language, as there remains the possibility that the claim limitations based upon the condition are not exercised or triggered. Therefore, the claim limitations based upon the condition are optional claim limitations. As a matter of linguistic precision, optional claim limitations do not narrow the scope of the invention, since they can always be omitted. see MPEP § 2103 I C; In re Johnson, 77 USPQ2d 1788 (Fed Cir 2006). As the Applicant does not address what happens should the optional claim limitations fail, Examiner assumes that nothing happens (i.e. the method stops). An alternate interpretation is that merely the claim limitations based upon the condition are not triggered or performed.
Claim 6 recites a method comprising:
removing, by the computer-based system, the excluded exchange set from the initial exchange set to generate the prefiltered exchange set.

Does this mean that the prefiltered exchange set recited in Claim 1 is not really a prefiltered exchange set? That the prefiltered exchange set recited in Claim 1 has been filtered (i.e. excluded exchange sets have already been filtered out of the exchange set)? 
Examiner is uncertain whether the Applicant intends to redefine the term “prefiltered”, which has a standard and well-defined meaning in the art of finance, to have a new and unconventional meaning. It should be noted that a term used in the claims may be given a special meaning in the description, but no term may be given a meaning repugnant to the usual meaning of the term. see MPEP §608.01(o); 2173.05(a).
Applicant is requested to review all pending claims and make corrections as needed.
Because Claims 1-20 are so indefinite, substantial guesswork would be involved in determining the scope and content of these claims. see In re Steele, 134 USPQ 292 (CCPA 1962); Ex parte Brummer, 12 USPQ2d, 1653, 1655 (BPAI 1989); and In re Wilson, 65 USPQ 494 (CCPA 1970).  However, in the interest of compact prosecution and, in so much as the claims can be best be understood given the asserted 35 U.S.C. 112 rejections, prior art pertinent to the disclosed invention has been applied. Applicants are reminded they must consider all cited art under Rule 111(c) when amending the claims to conform with 35 U.S.C. 112.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gerber (US PG Pub. 2022/0084126).
Regarding Claim 1, Gerber discloses a method comprising:
calculating, by a computer-based system, a total prefilter trade volume (total trade volume) of an historical trade data set (historical data) based on a lookback coefficient (time window), wherein the historical trade data set is associated with a prefiltered exchange set (all data). (see para. 47 and 164);
calculating, by the computer system, a composition percentage (threshold value, such as 5% movement) of the total prefilter volume for each element of the prefiltered exchange set (all data). (see para. 10 and 164);
applying, by the computer-based system, a first filtering function to the prefiltered exchange set (all data) to generate a first filtered exchange set (data over threshold), wherein the first filtering function is based on the composition percentage (threshold). (see para. 31 and 164);
normalizing, by the computer-based system, the first filtered exchange set (data over threshold) based on the total prefilter trade volume to generate a first normalized exchange set (normalized or discretized data set). (see abstract; para. 32 and 109); and
generating, by the computer-based system, a first weighting function based on the first normalized exchange set (normalized or discretized data set). (see para. 134).
Regarding Claims 8 and 15, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Claim(s) 2-7, 9-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerber, as applied to Claims 1, 8 and 15 above, and further in view of Sandhu (US Patent 10,387,952).
Regarding Claim 2, Gerber discloses a method comprising:
receiving, by the computer-based system, a real time data set associated with the first normalized exchange set. (see para. 47 and 51); and
applying, by the computer-based system, the first weighting function (weight) to the real time data set to generate an index price (calculating a return inherently requires calculating a price) for a currency (the asset is a currency). (see para. 49, 59, 64, 99, 134 and 151).
Gerber does not explicitly teach a method wherein the currency is a currency pair, although Gerber discloses that the asset is currency (see para. 59) and the asset’s price is assessed (see para. 164). If a price of a currency is assessed it is assessed in the value of another currency. The related currencies are a currency pair.
Regardless, Sandhu discloses a method wherein a currency asset is a currency pair. 
It would have been obvious to one of ordinary skill at the effective filing date of the claimed invention to have modified Gerber to account for currency pairs, as disclosed by Sandhu, as currency pairs are the standard and conventional relationship analyzed when analyzing currency assets.
Regarding Claim 3, Gerber discloses a method comprising:
polling, by the computer-based system, a real time data feed for each element of the real time data set. (see para. 47 and 51);
applying, by the computer-based system, a filtering function to the data feed to generate a filtered feed. (see para. 31, 52 and 170); and
excluding, by the computer-based system, the filtered feed from the data set to generate a first filtered data set. (see para. 31, 52 and 170).
Gerber does not explicitly teach a method wherein a second filtering function is performed on a real time data feed.
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to have modified Gerber and Sandhu by duplicating claim elements contained in Gerber (e.g. the first filtering function performed on the first data set) to create additional claim elements (e.g. a second filtering function performed on a second (real-time) data set ) wherein each additional claim element would serve the same function as the original claim element. In the combination each element, original element and additional element, would merely have performed the same function as it did previously, and one of ordinary skill in the art at the time the invention was made would have recognized that the results of the combination were predictable. see MPEP §2144.04 (VI)(B).
Regarding Claim 4, Gerber discloses a method comprising:
generating, by the computer-based system, a weighting function based on a data set (see para. 134); and
applying, by the computer-based system, the weighting function to the data set to generate the index price for the currency. (see para. 49, 59, 64, 99, 134 and 151).
Gerber does not explicitly teach a method comprising generating and applying a second weighting function to the real-time data set.
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to have modified Gerber and Sandhu by duplicating claim elements contained in Gerber (e.g. the first weighting function performed on the first data set) to create additional claim elements (e.g. a second weighting function performed on a second (real-time) data set ) wherein each additional claim element would serve the same function as the original claim element. In the combination each element, original element and additional element, would merely have performed the same function as it did previously, and one of ordinary skill in the art at the time the invention was made would have recognized that the results of the combination were predictable. see MPEP §2144.04 (VI)(B).
Regarding Claims 5-7, 9-14 and 16-20, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        August 30, 2022